Citation Nr: 1001244	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  08-19 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for sinus problems. 

2. Entitlement to service connection for hypertension (HTN).

3. Entitlement to service connection for human 
immunodeficiency virus (HIV).  


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1986 to August 
1994.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2006 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.  

The issue of entitlement to service connection for sinus 
problems is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Hypertension was not shown in service or for several years 
thereafter, and there is no medical evidence or opinion even 
suggesting that there exists a medical nexus, or 
relationship, between hypertension and service.  

2. HIV infection is not shown to be present in-service, or 
until many years after separation from service, and there is 
no persuasive medical evidence etiologically linking this 
condition to military service.  


CONCLUSION OF LAW

1. The criteria for service connection for hypertension are 
not met.  38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2009).

2. The criteria for service connection for HIV have not been 
met.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been satisfied. 
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159 (2009).  The notification obligation in this 
case was accomplished by way of correspondence from the RO to 
the Veteran dated in November 2005 and April 2006. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board observes that in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the United Stated Court of Appeals for Veterans 
Claims (Court) held that, upon receipt of an application for 
a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of 
the claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In regard to the Veteran's 
claim, although the notice provided did not address either 
the rating criteria or effective date provisions that are 
pertinent to the Veteran's claims, such error was harmless 
given that service connection is being denied, and no rating 
or effective date will be assigned with respect to the 
disorders.

VA's duty to assist the Veteran also includes assisting in 
the procurement of service medical and pertinent treatment 
records and providing an examination when necessary. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case VA has 
obtained the Veteran's service records and private medical 
records.  In addition, it appears that all obtainable 
evidence identified by the Veteran relative to his claims has 
been obtained and associated with the claims file, and he has 
not identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  In fact, in an April 2006 report 
of contact with the RO, the Veteran stated that he had no 
additional evidence that he wished to submit. 

At this time, the Board acknowledges that the Veteran was not 
examined for the purpose of addressing his claims for service 
connection; however, given the facts of this case a VA 
examination is not required.  Specifically, under the 
statute, an examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision. See 38 U.S.C.A. § 5103A(d).

Here, there is no credible, competent evidence indicating 
that hypertension or HIV may be associated with service.  
Instead, it is clear upon review of the record that the 
Veteran developed the claimed disabilities several years 
after separation from military service.  Because the evidence 
of record is sufficient to make a decision on the claims, VA 
is not required to provide the Veteran with a medical 
examination absent a showing by the veteran of a current 
disability and an indication of a causal connection between 
the claimed disability and service. McLendon v. Nicholson, 20 
Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4)(i).  It is therefore the Board's conclusion that 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices. 

Accordingly, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the Veteran. See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of his claim. Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio, supra.

Discussion 

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record. Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence. Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.

Service Connection - in general 

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service. 38 U.S.C.A . §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service. See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury." 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions. Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

I. Entitlement to Service Connection for HTN

The Veteran contends that service connection is warranted for 
hypertension.  

In addition to the legal authority noted above, service 
connection may be presumed, for certain chronic diseases, 
such as hypertension, which are manifested to a compensable 
degree within a prescribed period after discharge from 
service (one year for hypertension), even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R.§§ 
3.307, 3.309. 

The Veteran's service treatment records reflect no complaint, 
finding or diagnosis pertinent to hypertension.  The 
Veteran's blood pressure readings, including the reading 
noted upon separation examination, were normal.  
(Hypertension is persistently high arterial blood pressure 
with suggested threshold levels starting at 140 mm/Hg 
systolic and 90 mm/Hg diastolic.  Dorland's Illustrated 
Medical Dictionary 799 (27th ed. 1988).)  

In this case, there was no indication of hypertension during 
service or within one year of separation from active duty.  
The first post-service evidence of hypertension is not shown 
until November 1996, over two years after separation from 
service.  This particular private medical document is in the 
form of an insurance billing record, which notes a diagnosis 
of hypertension.  It does not relate the hypertension to 
service.  Likewise, private treatment records from Dr. 
Hirsch, dated from March to December 2005, show continued 
treatment high blood pressure/hypertension, but do not relate 
such disability to service.  

Notably, no medical evidence of record suggests a medical 
relationship between the currently diagnosed hypertension and 
service.  In addition, not even the Veteran himself has 
identified or alluded to the existence of any medical 
evidence or opinion that, in fact, supports the claim.  

In addition to the medical evidence, the Board has considered 
the Veteran's written statements in support of his claim.  
For example, in a June 2008 statement, the Veteran asserted 
that he was diagnosed with hypertension as early as 1996.  
The Board does not dispute this assertion, as the medical 
evidence outlined above clearly shows a hypertension 
diagnosis in November 1996.  However, none of these 
assertions provide a basis for allowance of the claim.  As 
indicated above, since there is no showing of hypertension 
within the first post-service year, the claim on appeal thus 
turns on the question of whether there exists a medical 
relationship between current hypertension and service; the 
Board points out that questions of medical diagnosis and 
causation are within the province of medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  To 
whatever extent these statements are being offered on the 
medical nexus question, as a layperson without the 
appropriate medical training and expertise, the Veteran is 
not competent to render a probative opinion on the medical 
matter at the crux of this claim.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu, supra.  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  Hence, the lay assertions in this regard have no 
probative value.

Finally, the Board acknowledges that the Veteran has 
submitted internet articles regarding hypertension.  However, 
these articles discuss generic situations, do not address the 
pertinent facts in the Veteran's individual case, and were 
not referenced in any supporting medical evidence of record. 
Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (holding that 
a medical article or treatise can provide support for a 
claim, but must be combined with an opinion of a medical 
professional and be reflective of the specific facts of a 
case as opposed to a discussion of generic relationships); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (finding that 
generic medical literature which does not apply medical 
principles regarding causation or etiology to the facts of an 
individual case does not provide competent evidence to 
establish a nexus between current disability and military 
service).  Accordingly, the submitted medical articles are 
not competent to show that the Veteran's currently diagnosed 
HTN is related to military service. 

Under these circumstances, the Board finds that the claim for 
service connection for hypertension must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent, probative evidence supports the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

II. Entitlement to Service Connection for HIV

The Veteran contends that he was exposed to HIV while 
undergoing a surgical procedure (i.e., suture ligation of 
bleeding pedicle, status post hemorrhoidectomy) in-service.  
Although he readily points out that there is no medical 
documentation of a blood transfusion ever taking place during 
service, he nevertheless asserts that a blood transfusion 
would have been warranted given the amount of blood he lost 
status post hemorrhoidectomy.  See VA Form 9, dated June 
2008.  

In this regard, the record is absent any reference to, or 
evidence of a HIV and/or blood transfusions.  Service 
treatment records show that the Veteran underwent a 
hemorrhoidectomy on August 29, 1991; in early September 1991, 
the Veteran was admitted to the hospital under a "non-
urgent" status following reports of continued hemorrhoidal 
pedicle bleeding.  A suture ligation was then performed on 
September 8, 1991.  

The September 1991 hospital discharge report indicated that 
the Veteran had lost a "large volume" of blood, by history, 
leading up the ligation procedure; it also indicated that the 
Veteran had no further complications during, or immediately 
following the ligation.  The contemporaneous anesthesia 
report, which documents all anesthetics and fluids given 
during a surgical procedure, was also absent any reference to 
a blood transfusion.  

Notably, upon discharge, the hospitalization report shows 
that he was given iron sulfate PO to help replace blood loss.  
The record does not reflect that the Veteran ever required a 
blood transfusion for such blood loss.  

With respect to HIV, the Veteran's service treatment records 
are also silent for any complaints or findings indicative of 
the presence of an immune deficiency disorder.  In fact, a 
periodic medical examination report dated in November 1993 
(nearly 2 years after the surgical procedure in question) 
expressly indicated negative HIV testing; moreover, nothing 
relating to HIV or any other immune deficiency disorder was 
noted upon separation examination in May 1994.  

The available post-service medical records first show private 
treatment for HIV in March 2005, more than a decade after 
separation from service.  Contemporaneous private medical 
records from Dr. Hirsch indicate continued treatment for HIV, 
with no AIDS related symptoms.  See Treatment Record, Dr. 
Hirsch, March 15, 2005.  

In this regard, it is noted that the absence of evidence of a 
chronic disability in the service treatment records or of 
persistent symptoms of a disability between separation from 
service along with the first evidence of a disability many 
years later constitutes negative evidence tending to disprove 
the assertion that the Veteran's HIV infection had its onset 
during service. See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  

In addition, there is simply no competent persuasive evidence 
of a nexus between the Veteran's HIV and his military 
service.  No medical professional has ever opined that the 
Veteran has HIV/AIDS related to any remote incident in 
service.  As noted above, for service connection to be 
established, there must be medical evidence relating a 
current disability to active service.  Such evidence is 
lacking in this case.  In sum, the Board finds that the 
evidence of record does not relate the Veteran's HIV status 
to any aspect of his service.  Accordingly, the claim must be 
denied.  

The Board emphasizes that while the Veteran may well believe 
that he now has HIV of service onset, he cannot support the 
claim on the basis of his assertions alone.  He is not 
qualified to render an opinion as to the causation or 
etiology of his currently claimed disorder, or establish a 
diagnosis based upon in-service experiences. See Espiritu, 
supra (holding that a lay witness can provide an "eye-
witness" account of visible symptoms, but cannot offer 
evidence that requires medical knowledge, such as causation 
or etiology of a disease or injury).  Thus, the competent 
evidence in this case does not provide a basis for favorable 
action on the Veteran's claim.

In this same vein, it is acknowledged that the Veteran has 
submitted several internet articles in support of his claim.  
See American Red Cross, "Practice Guidelines for Blood 
Transfusions," Second Edition, April 2007, and The 
Washington Post, "Hopes for an AIDS Cure Remains Alive," 
January 2007.  

However, these articles discuss generic situations, do not 
address the pertinent facts in the Veteran's individual case, 
and were not referenced in any supporting medical evidence of 
record. See Sacks, supra; See also Libertine, supra.  
Accordingly, the submitted medical articles are not competent 
to show that the Veteran's currently diagnosed HIV is related 
to military service. 

Again, there is no showing of HIV infection or blood 
transfusions in-service; as noted above, the Veteran tested 
negatively for HIV in 1993, which was nearly 2 years after 
the surgical procedure in question.  In addition, the record 
first shows treatment for HIV in 2005, more than decade after 
separation from service.  Finally, the record is negative for 
a medical opinion linking the HIV infection to military 
service.  In light of the foregoing, the Board is compelled 
to find that the preponderance of the evidence is against the 
claim, and there is no reasonable doubt to be resolved. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Service connection 
for HIV is denied.  


ORDER


Entitlement to service connection for hypertension is denied. 

Entitlement to service connection for HIV is denied.  


REMAND

The Veteran also contends that service connection for sinus 
problems, variously diagnosed as allergic rhinitis and 
pharyngitis, is warranted.   

In the instant case, the Veteran's service records treatment 
records show complaints of, and treatment for frequent head 
colds and cold-related symptoms (e.g., headaches, stuffy 
nose, shortness of breath), bronchitis (October 1988), 
allergic rhinitis (June 1989), pharyngitis (October 1990), 
and tension headaches (with sinus pain/stuffy nose) (December 
1993).

The post-service medical evidence reflects continued 
treatment for respiratory/sinus problems in August 1995.  
Indeed, a private medical record shows diagnoses of upper 
respiratory infection and pharyngitis.  An August 1999 
pharmaceutical receipt shows that the Veteran was being 
treated for nasal symptomatology with Flonase nasal spray.  

In a June 2008 addendum to the substantive appeal, the 
Veteran stated that his sinus problems began in-service, and 
that the symptoms increased in severity after separation from 
service, as indicated by above-noted private medical records.  
Here, the Board notes that a layperson is competent to 
testify as to matters that can be observed and reported on 
without specialized medical training or expertise. See 38 
C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  As such, the veteran is competent to testify that he 
has experienced sinus problems since service.

In light of the in-service findings related to pharyngitis, 
bronchitis, and allergic rhinitis, the post-service treatment 
for pharyngitis, and the Veteran's own competent statements 
as to continuity of symptomatology, the Board finds that a VA 
examination and accompanying opinion is necessary to 
determine the etiology of his current sinus problems. 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination 
with an appropriately qualified health 
care professional to determine the nature 
and etiology of the Veteran's sinus 
disability.  The claims folder must be 
provided to the examiner for review of 
pertinent documents therein and review of 
such should be reflected in the 
examination report.  

The examiner should solicit a detailed 
history of the Veteran's symptoms of head 
colds, headaches, and diagnosed allergic 
rhinitis and pharyngitis during active 
service and the continuation of any such 
symptoms/diagnoses after service.  

The examiner should perform any and all 
testing deemed necessary to appropriately 
evaluate the Veteran's sinus disability.  
The examiner should render all appropriate 
diagnoses, and for each sinus disability 
found state whether it is at least as 
likely as not (50 percent or greater 
likelihood) to have begun during service 
or as a consequence of service.  

Opinions should be provided based on the 
results of the examination, a review of 
the medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

2.  After completion of the above and any 
other development deemed necessary, the RO 
should then re-adjudicate the claim.  If 
the claim remains denied, the RO should 
issue an appropriate SSOC and give the 
Veteran the opportunity to respond.  The 
case should then be returned to the Board, 
if in order, for further review.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



























 Department of Veterans Affairs


